Name: Commission Regulation (EC) No 124/1999 of 20 January 1999 amending Regulations (EEC) No 1589/87, (EEC) No 429/90, (EEC) No 1158/91, (EEC) No 3378/91, (EEC) No 3398/91 and (EC) No 2571/97 as regards the time limit for submission of tenders
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  trade policy
 Date Published: nan

 Avis juridique important|31999R0124Commission Regulation (EC) No 124/1999 of 20 January 1999 amending Regulations (EEC) No 1589/87, (EEC) No 429/90, (EEC) No 1158/91, (EEC) No 3378/91, (EEC) No 3398/91 and (EC) No 2571/97 as regards the time limit for submission of tenders Official Journal L 016 , 21/01/1999 P. 0019 - 0020COMMISSION REGULATION (EC) No 124/1999 of 20 January 1999 amending Regulations (EEC) No 1589/87, (EEC) No 429/90, (EEC) No 1158/91, (EEC) No 3378/91, (EEC) No 3398/91 and (EC) No 2571/97 as regards the time limit for submission of tendersTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Article 6(6), Article 7(5), the first subparagraph of Article 7a(1), Article 7a(3) and Article 12(3) thereof,Whereas Commission Regulations (EEC) No 1589/87 of 5 June 1987 on the sale by tender of butter to intervention agencies (3), as last amended by Regulation (EC) No 455/95 (4), (EEC) No 429/90 of 20 February 1990 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community (5), as last amended by Regulation (EC) No 417/98 (6), (EEC) No 1158/91 of 3 May 1991 on the buying in by tender of skimmed-milk powder to intervention agencies (7), as last amended by Regulation (EC) No 569/96 (8), (EEC) No 3378/91 of 20 November 1991 laying down detailed rules for the sale of butter from intervention stocks for export and amending Regulation (EEC) No 569/88 (9), as last amended by Regulation (EC) No 1802/95 (10), (EEC) No 3398/91 of 20 November 1991 on the sale by invitation to tender of skimmed-milk powder for the manufacture of compound feedingstuffs and amending Regulation (EEC) No 569/88 (11), as last amended by Regulation (EC) No 2080/96 (12), and (EC) No 2571/97 of 15 December 1997 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs (13), as last amended by Regulation (EC) No 1982/98 (14), set provisions on tendering procedures that include time limits; whereas given the slowdown in economic activity during August it made practical sense to alter for August 1998 the time limits for submission of tenders under Regulation (EC) No 2571/97; whereas the experience gained indicates the desirability of making this adjustment permanent and issuing only one invitation to tender for the month of August under each of the abovementioned Regulations; whereas if the time limit for submission of tenders would fall on a holiday it should for market reasons be made instead to fall on the previous working day;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 The text of Article 2 of Regulation (EEC) No 1589/87, Article 3(2) of Regulation (EEC) No 429/90, Article 2 of Regulation (EEC) No 1158/91, Article 3(2) of Regulation (EEC) No 3378/91, Article 4(3) of Regulation (EEC) No 3398/91 and Article 14(2) of Regulation (EC) No 2571/97 is hereby replaced by:'The time limit for submission of tenders in response to the individual invitations to tender shall be 12 noon (Brussels time) on the second and fourth Tuesday of the month except for the second Tuesday of August and the fourth Tuesday of December. If Tuesday is a public holiday the time limit shall be 12 noon (Brussels time) on the previous working day.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 January 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 13.(2) OJ L 206, 16. 8. 1996, p. 21.(3) OJ L 146, 6. 6. 1987, p. 27.(4) OJ L 46, 1. 3. 1995, p. 31.(5) OJ L 45, 21. 2. 1990, p. 8.(6) OJ L 52, 21. 2. 1998, p. 18.(7) OJ L 112, 4. 5. 1991, p. 65.(8) OJ L 80, 30. 3. 1996, p. 48.(9) OJ L 319, 21. 11. 1991, p. 40.(10) OJ L 174, 26. 7. 1995, p. 27.(11) OJ L 320, 22. 11. 1991, p. 16.(12) OJ L 279, 31. 10. 1996, p. 15.(13) OJ L 350, 20. 12. 1997, p. 3.(14) OJ L 256, 18. 9. 1998, p. 9.